Title: To John Adams from M. de Chapeaurouge, 21 May 1780
From: Chapeaurouge, M. de
To: Adams, John


      
       Monsieur
       Paris le 21. may 1780
      
      Je me suis presenté Chez vous pour avoir l’honneur de vous voir et j’ai eu le malheur de n’avoir pu vous rencontrer après avoir eu le regret de ne pouvoir pas profiter de vôtre obligeante invitation.
      
      Je desirois m’entretenir avec vous sur le dessein que vous avez d’envoyer Messrs vos fils faire leur education a Geneve, et vous offrir derechef tous les Services dont je suis Capable: J’en avoir un aussi à vous demander, Monsieur, pour les deux jeunes gens Dont j’eux l’honneur de vous parler et qui enflammés de l’amour de la liberté ont quitté leur Patrie pour aller servir une peuple qui combat si glorieusement pour la sienne; ils sont actuellement à Nantes ou ils attendent une occasion pour s’embarquer pour Philadelphie; et je vous aurois bien de l’obligation si vous vouliez leur accorder vôtre protection, et quelques lettres de recommandation pour un pays ou vôtre nom seul en seroit une, L’un de ces Mrs. s’apelle De Gallatin et apartient à une des premières familles Patricienne de nôtre Republique, et l’autre qui s’apelle Serre en est un Cytoyen très bien né. Ce n’est point par libertinage qu’ils ont quitté nôtre pays, c’est par un veritable enthousiasme; car a L’age De 19 à 20 ans, ils l’etoient déja distingués par leurs progrès dans les sciences et par leurs bonnes moeurs: J’ay une occassion pour leur faire parvenir les Lettres que vous pouries me procurer pour eux; et je vous assure d’avance de leur reconnoissance ainsi que de la mienne.
      J’ay L’honneur d’être avec une parfaite Consideration Monsieur vôtre très humble et très obeissant serviteur. De Chapeaurouge hotel et rue de Richelieu
     